        Case 4:20-cv-00335-SHR Document 28 Filed 11/23/20 Page 1 of 3



 1   Daniel C. Barr (#010149)
     Janet M. Howe (#034615)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     Email:      DBarr@perkinscoie.com
 5               JHowe@perkinscoie.com
                 DocketPHX@perkinscoie.com
 6
     Brent P. Ray (admitted pro hac vice)
 7   Andrew J. Chinsky (admitted pro hac vice)
     KING & SPALDING LLP
 8   353 N. Clark Street, 12th Floor
     Chicago, Illinois 60654
 9   T: +1 312 995 6333
     F: +1 312 995 6330
10   Email:       bray@kslaw.com
                  achinsky@kslaw.com
11
     Attorneys for Plaintiffs and the Class
12   (Additional Counsel on Signature Page)
13
                                    UNITED STATES DISTRICT COURT
14
                                             DISTRICT OF ARIZONA
15
16   D.H., by and through his mother, Janice               No. CV-20-00335-TUC-SHR
     Hennessy-Waller, and John Doe, by his
17   guardian and next friend, Susan Doe, on behalf
     of themselves and all others similarly situated,      NOTICE OF SERVICE OF
18                                                         INITIAL DISCLOSURE
                               Plaintiffs,                 STATEMENT
19
              v.
20
     Jami Snyder, Director of the Arizona Health
21   Care Cost Containment System, in her official
     capacity,
22
                               Defendant.
23
24            PLEASE TAKE NOTICE that on November 23, 2020, Plaintiffs D.H., a minor, by

25   his mother and next friend JANICE HENNESSY-WALLER and JOHN DOE, by his

26   guardian and next friend, SUSAN DOE served its Initial Disclosure Statement on counsel

27   for Defendant.

28

     138410-0001/150264958.1
        Case 4:20-cv-00335-SHR Document 28 Filed 11/23/20 Page 2 of 3



 1
     Dated: November 23, 2020        PERKINS COIE LLP
 2
 3                                   By: /s/ Daniel C. Barr
                                         Daniel C. Barr (#010149)
 4                                       Janet M. Howe (#034615)
                                         2901 North Central Avenue, Suite 2000
 5                                       Phoenix, Arizona 85012-2788
                                         DBarr@perkinscoie.com
 6                                       JHowe@perkinscoie.com
 7                                   Brent P. Ray (admitted pro hac vice)
                                     Andrew J. Chinsky (admitted pro hac vice)
 8                                   KING & SPALDING LLP
                                     353 N. Clark Street, 12th Floor
 9                                   Chicago, Illinois 60654
                                     T: +1 312 995 6333
10                                   F: +1 312 995 6330
                                     Email:      bray@kslaw.com
11                                               achinsky@kslaw.com
12                                   Asaf Orr (admitted pro hac vice)
                                     NATIONAL CENTER FOR LESBIAN RIGHTS
13                                   870 Market Street, Suite 370
                                     San Francisco, CA 94102
14                                   T: +1 415 392 6257
                                     F: +1 415 392 8442
15                                   Email:     aorr@nclrights.org
16                                   Abigail K. Coursolle (admitted pro hac vice)
                                     Catherine McKee (admitted pro hac vice)
17                                   NATIONAL HEALTH LAW PROGRAM
                                     3701 Wilshire Boulevard, Suite 750
18                                   Los Angeles, CA 90010
                                     T: +1 310 204 6010
19                                   Email:     coursolle@healthlaw.org
                                                mckee@healthlaw.org
20
                                     Attorneys for Plaintiffs and the Class
21
22
23
24
25
26
27
28

     138410-0001/150264958.1               -2-
        Case 4:20-cv-00335-SHR Document 28 Filed 11/23/20 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on November 23, 2020, I electronically transmitted the attached
 3   documents to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:
 5   Logan T. Johnston, #009484
 6   JOHNSTON LAW OFFICES, P.L.C.
     14040 N. Cave Creek Rd., Suite 309
 7   Phoenix, Arizona 85022
     ltjohnston@live.com
 8
 9   David Barton
     Kathryn Hackett King
10   BURNSBARTON PLC
     2201 E. Camelback Road, Suite 360
11
     Phoenix, AZ 85016
12   david@burnsbarton.com
     kate@burnsbarton.com
13
14   Attorneys for Defendant

15
     s/ Marie van Olffen
16
17
18
19
20
21
22
23
24
25
26
27
28

     138410-0001/150264958.1                       -3-
